Citation Nr: 0639502	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for sterility as a result 
of exposure to radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel







INTRODUCTION

The veteran served on active duty from June 1949 to December 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision issued by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDING OF FACT

A current diagnosis of sterility is not found. 


CONCLUSION OF LAW

Sterility as a result of exposure to radiation was not 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, VCAA  notification was provided in June 
2003, prior to the initial unfavorable agency decision, and 
met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter provided the veteran with 
an update on the status of his claims, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denial in the December 2003 rating 
decision and April 2004 statement of the case (SOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

At the outset, the Board notes that the veteran's service 
medical records are not on file and according to the record, 
were apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In the present case, the evidence includes service personnel 
records, including a Certificate of Honorable Discharge, 
service personnel records, VA medical records, including a VA 
examination report performed in December 2003, and statements 
submitted by the veteran.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA. 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The veteran is claiming service connection for sterility as a 
result of exposure to ionizing radiation.  In general, 
service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2006); 38 
C.F.R. § 3.303 (2006).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran is claiming that sterility is due to exposure to 
ionized radiation.  Service connection for a disability 
claimed to be due to exposure to ionizing radiation during 
service can be demonstrated in three different ways.  Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom 120 F.3d 
1239 (Fed. Cir. 1997). First, direct service connection may 
be established under 38 C.F.R. § 3.303(a) by showing that the 
disease began during or was aggravated by service, a task 
"which includes the difficult burden of tracing causation to 
a condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Second, as to radiation-
exposed veterans, there are certain diseases which may be 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
if participation in an in-service radiation-risk activity is 
shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Third, service connection may be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
found in 38 C.F.R. § 3.311, if the condition at issue is a 
"radiogenic disease," and other conditions specified by 
regulation are met, such as an evidentiary showing of 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2), 
(4).

In this case, there is sufficient evidence in the record, 
particularly from an April 1952 letter to the veteran, for VA 
to concede exposure to ionized radiation during service.  
Therefore, the issue is whether the veteran has sterility.   

As noted above, the service medical records are unavailable 
in this case.  Nevertheless, post-service medical records do 
not show a current disease or disability associated with 
sterility.  VA treatment records do not reveal sterility or 
treatment for sterility.  

A VA examination was performed in December 2003 for the 
specific purpose of determining whether the veteran has a 
current disease or disability associated with sterility.  
According to the December 2003 VA examination report, the 
physician indicated that there were no objective findings to 
suggest any immediate or delayed effects of radiation 
exposure.  The physician stated that the veteran indicated 
that he did not have a sperm count.  There was no way of 
knowing if the veteran indeed was sterile without this 
portion of the examination, according to the physician.  The 
veteran stated that he was not interested in having a sperm 
count performed or having any biological offspring at this 
time. 

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In this case, while 
exposure to ionizing radiation in service is conceded,  there 
is no confirmed diagnosis of sterility or diagnosis of any 
disease or disability associated with sterility.  

The Board also recognizes the veteran's argument that he has 
sterility.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to offer medical opinion as to diagnosing a disease 
or disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this case, there is no 
competent medical evidence diagnosing a disease or disability 
associated with sterility.  In fact, the December 2003 VA 
examiner found no objective signs to suggest any immediate or 
delayed effects due to radiation exposure and the veteran 
refused to have a sperm count performed.      

Absent any competent medical evidence of a current 
disability, the preponderance of the evidence is against the 
veteran's claim for service connection, there is no doubt to 
be resolved, and service connection is not warranted.  


ORDER

Service connection for sterility is denied. 


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


